  Case: 1:20-cv-06563 Document #: 43-2 Filed: 12/16/20 Page 1 of 2 PageID #:1458




BRUNO LAW
44 North Second Street
P.O. Box 468
Easton, PA 18044
(610) 258-4003
Attorneys for Defendant AO Industries, LLC

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


SNEAKER MATCH, LLC                           :
an Arizona Limited Liability Company         :
                                             :
               Plaintiff,                    :
                                             :      Case No.: 1:20-cv-06563
       v.                                    :
                                             :      Honorable Mary M. Rowland
JOHN DOES 1-10                               :
                                             :      Magistrate Judge Heather K. McShain
               Defendants.                   :
                                             :
       v.                                    :
                                             :
AO INDUSTRIES, LLC                           :
                                             :
                                             :
               Defendant.                    :


                  CERTIFICATION OF ALYSSA M. BRUNO, ESQUIRE
       I, Alyssa M. Bruno, Esq., state that I am the attorney for Defendant AO Industries, LLC

in the within action and verify that the Answer to the Amended Complaint, Defendant AO

Industries, LLC’s Petition to Dissolve Preliminary Injunction, and Defendant AO Industries,

LLC’s Memorandum of Law in Support of Its Petition to Dissolve the Preliminary Injunction,

are legal in nature, that I am familiar with the facts contained therein and that the statements

within are true and correct to the best of my knowledge, information and belief; and further state

that as attorney for the Defendant AO Industries, LLC, I am best qualified to execute this

certification to the foregoing Answer to Amended Complaint, Defendant AO Industries, LLC’s
  Case: 1:20-cv-06563 Document #: 43-2 Filed: 12/16/20 Page 2 of 2 PageID #:1459




Petition to Dissolve Preliminary Injunction, and Defendant AO Industries, LLC’s Memorandum

of Law in Support of Its Petition to Dissolve the Preliminary Injunction. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.




                                            s/ Alyssa M. Bruno
                                            ALYSSA M. BRUNO, ESQ.
                                            Attorney for Defendant AO Industries, LLC

DATED: December 16, 2020
